80090: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-44871: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80090


Short Caption:KAUR VS. SINGHCourt:Supreme Court


Related Case(s):79591, 79591-COA, 83613


Lower Court Case(s):Clark Co. - Eighth Judicial District - D323977Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/27/2019 / Kunin, IsraelSP Status:Completed


Oral Argument:11/12/2020 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:11/12/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentRajwant KaurAndrew L. Kynaston
							(Kainen Law Group)
						Racheal H. Mastel
							(Kainen Law Group)
						


Respondent/Cross-AppellantJaswinder SinghF. Peter James
							(Law Offices of F. Peter James, Esq.)
						





Docket Entries


DateTypeDescriptionPending?Document


11/25/2019Filing FeeFiling Fee Paid. $250.00 from Kainen Law Group.  Check no. 6059. (SC)


11/25/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-48171




11/25/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-48173




11/26/2019Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet.  (SC)


11/27/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin (SC)19-48438




12/06/2019Filing FeeFiling Fee due for Cross-Appeal. (SC)


12/06/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)19-49651




12/06/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)19-49657




12/09/2019Notice of Appeal DocumentsFiled District Court Document - Confidential Civil Cover Sheet.  (SC)


12/10/2019Filing FeeE-Payment $250.00 from F. Peter James.  (SC)


12/13/2019Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals.  (REJECTED PER NOTICE ISSUED 12/13/19).  (SC)


12/13/2019Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. Corrected docketing statement due: 5 days.  (SC)19-50705




12/16/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-50778




12/16/2019Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals.  (SC)19-50804




12/16/2019Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals.  (SC)19-50820




12/17/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant/cross-respondent (appellant) and respondent/cross-appellant (respondent) shall each have 14 days from the date of this order to file and serve a transcript request form. Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal.   Respondent shall have 30 days from service of appellant's opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellant shall have 30 days from service of respondent's combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal.    Finally, respondent shall have 14 days from service of appellant's combined brief to file and serve a reply brief on cross-appeal. (SC).19-50969




12/31/2019Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request.  (SC)19-52485




12/31/2019Transcript RequestFiled Appellant/Cross-Respondent's Request for Transcript of Proceedings. Transcripts requested:  9/12/19 and 9/13/19.  To Court Reporter:  Verbatim Reporting & Transcription.  (SC)19-52497




02/05/2020TranscriptFiled Notice from Court Reporter. Maria Bulfa stating that the requested transcripts were delivered.  Dates of transcripts: 09/12/19, 09/13/19. (SC).20-05007




03/13/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant/Cross-Respondent's Opening Brief and Appendix due:  March 30, 2020.  (SC)20-09938




03/30/2020BriefFiled Appellant/Cross Respondent's Opening Brief (REJECTED PER 3/31/20 NOTICE). (SC)


03/31/2020Notice/OutgoingIssued Notice of Deficient Opening Brief. Corrected brief due: 5 days. (SC)20-12263




04/02/2020BriefFiled Appellant/Cross Respondent's Opening Brief. (SC)20-12564




04/02/2020AppendixFiled Appellant/Cross Respondent's  Appendix to Opening Brief- Volume I Part I. (SC)20-12573




04/02/2020AppendixFiled Appellant/Cross Respondent's  Appendix to Opening Brief- Volume II Part I. (SC)20-12574




04/02/2020AppendixFiled Appellant/Cross Respondent's  Appendix to Opening Brief- Volume III. (SC)20-12575




05/04/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal due: May 18, 2020. (SC).20-16816




05/18/2020AppendixFiled  Respondent / Cross-Appellant's Appendix to Answering Brief (REJECTED PER 5/19/20 NOTICE). (SC)


05/18/2020BriefFiled Respondent / Cross-Appellant's Answering Brief / Cross-Opening Brief. (SC)20-18964




05/19/2020Notice/OutgoingIssued Notice of Deficient Appendix. Respondent/Cross-Appellant's Corrected Appendix to Answering Brief due: 5 days. (SC)20-19042




05/20/2020AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief/Cross-Opening Brief (SC)20-19327




05/20/2020Notice/IncomingFiled Certificate of Service (Respondent/Cross-Appellant's Appendix to Answering Brief/Cross-Opening Brief). (SC)20-19328




06/17/2020BriefFiled Appellant/Cross-Respondent's Reply Brief and Cross-Answering Brief. (SC)20-22669




07/02/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Appellant's Reply Brief on Cross-Appeal due: July 15, 2020. (SC)20-24548




07/15/2020MotionFiled Respondent/Cross-Appellant's Motion for Extension of Time to File Reply Brief (First Written Request) (Telephonic Request Granted). (SC)20-26074




07/17/2020AppendixFiled Appendix to Reply Brief. (SC)20-26303




07/17/2020BriefFiled Respondent/Cross-Appellant's Reply Brief. (SC)20-26310




08/04/2020Order/ProceduralFiled Order Granting Motion. The motion for an extension of time to file the reply brief is granted.  The reply brief on cross-appeal and appendix were filed on July 17, 2020. (SC)20-28347




08/04/2020Case Status UpdateBriefing Completed/To Screening. (SC)


10/13/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on November 12, 2020, at 1:30 p.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorneys.  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  (SC)20-37604




10/15/2020Notice/IncomingFiled Appellant/Cross-Respondent Notice Identifying Attorney for Oral Argument. (SC)20-37935




10/28/2020Notice/IncomingFiled Respondent/Cross-Appellant's Notice of Attorney Arguing. (SC)20-39549




10/29/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-39678




11/12/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 78996. (SNP20-MG/LS/AS). (SC)


12/10/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before Gibbons/Stiglich/Silver. Author: Gibbons, J. Majority: Gibbons/Stiglich/Silver. 136 Nev. Adv. Opn. No. 77. SNP20-MG/LS/AS. (SC).20-44871




12/28/2020Post-Judgment PetitionFiled Respondent/Cross-Appellant's Petition for Rehearing.  (SC)20-46725




12/28/2020Filing FeeFiling fee paid. E-Payment $150.00 from F. Peter James.  (SC)


01/13/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). SNP20 - LS/AS. (SC)21-01045




01/27/2021Post-Judgment PetitionFiled Respondent/Cross-Appellant's Petition for En Banc Reconsideration. (SC)21-02601




02/08/2021Order/ProceduralFiled ORDER Directing Answer to Petition for En Banc Reconsideration.  Appellant/Cross-Respondent's Answer due:  14 days.  (SC)21-03679




02/22/2021BriefFiled Appellant/Cross-Respondent's Answer to Respondent's Petition for En Banc Rehearing. (SC)21-05212




03/18/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC (SC)21-07878




04/12/2021RemittiturIssued Remittitur. (SC)21-10365




04/12/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on April 13, 2021. (SC)21-10365





Combined Case View